internal_revenue_service number release date index number -------------------- -------------------------------------- ---------------------------------------------------- ------------------------------ ---------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ---------- telephone number --------------------- refer reply to cc psi b05 plr-104361-10 date date legend taxpayer --------------------------------------------------------------------- ----------------------------------------------------- state a region ------- ---------------------------------------------------- ----------------------------------------------------------------------- ----------------------------------------------------------------------------------------- b corp a -------- ------------------------------------- dear ---------------- this is in response to a request for rulings dated date submitted by your authorized representative the rulings concern the interplay of the rules in subchapter_t of the internal_revenue_code concerning the taxation of cooperatives and their patrons and the calculation of the sec_199 deduction for certain cooperatives contained in sec_199 taxpayer is a farmers’ cooperative organized under the cooperative marketing act of state a taxpayer serves farmers located in the region taxpayer was formed in ------- as a result of the merger of two farmers’ cooperatives corp a was the survivor in the merger and it changed its name to taxpayer plr-104361-10 farmers in the region raise -------------grain and ------------------------ taxpayer markets these crops during its fiscal_year ended ------------------ taxpayer’s grain sales were approximately dollar_figure---------------- principal grains marketed were wheat and barley taxpayer’s -- sales were approximately dollar_figure-------------------principal b marketed were ------- ------------------------------------------------------------------------------- taxpayer also processes and sells seed during ------- taxpayer’s seed sales totaled approximately dollar_figure--------------- ---------- in addition taxpayer sells lumber hardware and other miscellaneous supplies sales of these amounted to approximately dollar_figure------------------------ -- taxpayer’s members are producers of grain and b who do business with it during------- taxpayer had approximately ----- members taxpayer is organized and operated on a cooperative basis the state a cooperative marketing act applies to any association operating as an agricultural_cooperative ------------------ according to the state a cooperative marketing act associations organized under the act shall be deemed nonprofit inasmuch as they are not organized to make profits for themselves as such or for their members as such but only for their members as producers ------------------ the state a cooperative marketing act provides an association may be organized to engage in any activity in connection with the production marketing or selling of the agricultural products of its members or with the harvesting preserving drying processing canning packing storing handling shipping or utilization thereof or the manufacturing or marketing of the by-products thereof or in connection with the purchasing manufacturing selling or supplying to its members of machinery equipment or supplies or in the financing of the above enumerated activities or in any one or more of the activities specified herein ------------------ taxpayer’s articles of incorporation state that taxpayer is organized for the purposes of engaging on a nonprofit cooperative basis as agent for its members in any business trade or activity which may lawfully be conducted by a cooperative marketing association organized under the state a cooperative marketing act article sec_1 taxpayer’s by-laws repeat this stating that taxpayer shall at all times be operated on a cooperative basis for the mutual benefits of its members article ix sec_1 the articles of incorporation provide that taxpayer is organized without capital stock article sec_1 they further state that e ligibility for membership shall be as defined in the association’s by-laws article sec_2 taxpayer’s by-laws limit membership to producers of agricultural products by-laws article iv sec_1 the articles of incorporation provide that v oting power of the members of the plr-104361-10 association shall be equal and each member shall have one vote only article sec_2 taxpayer allocates and distributes its earnings each year from business done with or for members in the form of patronage_dividends article ix of taxpayer’s by- laws describes how taxpayer computes and pays patronage refunds in pertinent part article ix sec_3 provides sec_3 obligation to allocate net margins each business patronage transaction between the association and its members in each department with the exception of hardware and petroleum effective commencing ------ ------------------ shall be subject_to and include as a part of its terms the obligation of the association to allocate as patronage_dividends to such members its net margins for such departments for each fiscal_year to the extent attributable to the business patronage by such members for such period all such net margins of the association from business patronage by its members shall be allocated and credited to the accounts of such members on a basis proportionate to the value of their individual business patronage with the association taxpayer allocates patronage_dividends on the basis of several departments or allocation units for grain taxpayer has seven allocation units three for wheat three for barley and one for other grain for each of the wheat allocation units patronage_dividends are allocated based upon bushels of wheat marketed for the three barley and one other grain allocation units patronage_dividends are allocated based upon tons marketed for b taxpayer has one allocation unit which it refers to as processing since taxpayer processes sorts cleans bags or containerizes the b it markets patronage for that unit is based on hundredweights of b marketed taxpayer has a separate allocation unit for seed which bases the patronage_dividend allocation on dollars of seed purchases by members finally taxpayer has a separate allocation unit for handling and storage of grain and b with patronage_dividends allocated based on dollars of storage and handling fees paid_by each member taxpayer conducts its lumber hardware and miscellaneous supply business on a nonpatronage basis article ix sec_4 of the by-laws authorizes taxpayer to pay patronage_dividends in cash and written notices of allocation referred to by taxpayer as book credits which may be qualified or nonqualified the by-laws direct taxpayer to retain any net margins attributable to business done with nonmembers and to any nonpatronage business including any extraneous business with the federal government or its agencies article ix sections and thus taxpayer does not pay patronage_dividends to nonmembers the amount of business conducted with nonmembers varies from year to year in recent years nonmember business has constituted approximately ---------percent of taxpayer’s marketing business plr-104361-10 taxpayer’s by-laws address what is to be done in the event of a loss article ix sec_12 in general the by-laws permit losses to be netted between allocation units subject_to some limitations the by-laws further provide that overall losses shall be allocated to all members on the same basis as net margins are distributable hereunder article ix sec_12 they then provide that losses allocated to a member may be recovered by offset against capital credits of the member or by any other method of collection article ix sec_12 this ruling relates to taxpayer’s grain and b marketing activities taxpayer conducts its grain and ---marketing through a network of ----facilities in --- locations strategically situated in region taxpayer’s facilities have the capacity to store over -------million bushels of grain and b much of the grain and some of the b that taxpayer markets is destined for the bulk export market taxpayer ships grain and b from its ----------------elevators to specialty markets ie markets not focused on bulk shipments but rather on shipments of grain meeting strict commercial contract specifications for quality production handling and packaging crops sold into specialty markets often command a premium over what is paid for crops sold as bulk commodities taxpayer’s patronage grain and b business consists of buying grain and b from members handling and storing the grain and b at its elevators and selling the grain and b to customers the issue in this ruling relates to the characterization for purposes of subchapter_t of the code and sec_199 of the amounts referred to in this ruling as crop payments that taxpayer pays its members for their grain and b when it acquires those for marketing on a patronage basis for purposes of this ruling the term crop payments does not include any amounts paid to persons not entitled to share in patronage_dividends for purposes of this ruling the term crop payments also does not include patronage_dividends paid to members of taxpayer with respect to grain and b marketed for them taxpayer does not operate on a pooling basis thus taxpayer’s marketing proceeds are not shared equally on the basis of patronage and distributed in the form of harvest advances and progress payments with a final settlement after the pool closes as they would be if taxpayer pooled commodity price risk does not shift from taxpayer’s members to a pool at the time of harvest rather it remains with members until they decide to sell their grain and b to taxpayer for marketing taxpayer pays each member a market price for his or her grain and b what that market price is depends upon where when and how a member chooses to sell his or her crops to taxpayer that market price is determined without regard to the actual net_proceeds from marketing grain and b payments are made in cash by check and occur throughout the year as members sell crops to taxpayer for marketing and are paid pursuant to the terms of their individual contracts plr-104361-10 after purchasing grain and b from members taxpayer then markets each member’s crops along with the crops of all of its other members in the manner that it judges will produce the best return after year end when net_earnings for the year have been determined after treating amounts paid to members for their crops as a cost of the crops taxpayer pays a patronage_dividend to its members with respect to the grain and b they market through taxpayer grain farmers in the united_states historically have retained the decision of to whom when and how to sell their grain the basic choices available to a farmer selling grain and b to taxpayer for marketing on a cooperative basis are i to sell the grain for taxpayer’s current cash bid price ii to sell the grain to taxpayer using a fixed price forward_contract and iii to sell the grain to taxpayer using a deferred price contract these choices are similar to those offered farmers by commercial grain companies though commercial grain companies do not market grain on a patronage basis and do not pay patronage_dividends one way for a farmer to sell grain or b to taxpayer for marketing is to sell the crops to taxpayer and be paid the cash bid price the cash bid prices are gross prices the actual amount of the checks paid to growers for their grain is the gross amount less various charges some of the charges are adjustments for the quality of the grain which can be either positive or negative the cash bid price assumes that the grain will meet certain quality standards if the grain exceeds those standards a premium may be paid if the grain does not meet the standards a discount may be applied other charges are for services rendered by taxpayer for the member in connection with marketing the grain for instance to help defray the cost of its operations taxpayer charges members a handling fee of ------------ per bushel there is also a charge for the cost of transporting the grain to------------- since the price is a delivered -------------price in addition if a farmer has stored his crop at one of taxpayer’s elevators before selling it to taxpayer a storage charge is deducted if the member owes taxpayer money for seed and supplies purchased from taxpayer that amount is also shown as a deduction in arriving at a net amount due the member the net amount due to a producer for b is determined in the same manner as for grain except that there is no charge for shipping the grain to ------------ taxpayer’s bid price schedule changes from hour to hour and day to day a farmer can deliver and sell grain and b to taxpayer at the cash bid price at the time of harvest delivering the crops directly from the field however it usually is not advantageous for farmers to sell then since prices often are lowest at harvest many farmers have the capacity to store crops on their farm and so can wait until later when they think that the cash bid price is right to deliver and sell their crops to taxpayer plr-104361-10 other farmers deliver their crops to taxpayer for storage not for immediate sale the farmers retain ownership of the crops in the elevator and pay storage fees to taxpayer later when a farmer believes the cash bid price is right he or she can sell the crops to taxpayer for marketing on a cooperative basis a farmer has the option of entering into a fixed price forward_contract to sell his or her wheat or some other crops to taxpayer forward contracts call for delivery of a specified quantity and quality of crops at a specified location during a specified time period forward contracts can be entered into before the crop is planted while it is growing or after harvest while the crop is being stored on the farm or in an elevator the most common forward_contract used by taxpayer calls for a fixed price farmers interested in entering into a forward_contract with taxpayer for wheat can determine the fixed price taxpayer is willing to pay for delivery at various times in the future from taxpayer’s bid schedules for grain taxpayer is able to offer fixed price forward contracts for wheat because it can hedge its price exposure by entering into corresponding fixed price forward contracts with its customers or appropriate futures contracts on an exchange taxpayer offers farmers the opportunity to enter into a fixed price new crop contract in the spring before planting for some crops other than wheat in ------- taxpayer offered fixed price new crop contracts for ------------------------------------------------ ---------------------------barley since the ability of taxpayer to offer such fixed price contract depends upon taxpayer in turn having fixed price contracts from customers there are no futures markets for these crops new crop contracts are not offered for all crops and the contracts that are available are offered on a first come first served basis farmers also can enter into forward contracts for wheat where the pricing is left partly open for future determination in this contract one element of the price the futures price for future delivery has been determined but the basis has not been determined the basis under this contract will be determined on the date specified by the farmer but no later than --------------------------- the basis referred to in this contract is the--------------basis these contracts are not commonly used some farmers prefer to sell their grain to taxpayer on a deferred payment basis grain sold on that basis might be delivered in october the price set at that time but with payment to be made in january ownership of the grain passes to taxpayer when the grain is delivered or at the time set in the agreement with payment at a later date the options available to farmers for selling their grain and b to taxpayer provide members with a reasonable amount of flexibility farmers can lock in prices for their wheat even before the wheat is planted or while it is growing at any time if they think that the price is right by using fixed price forward contracts this option is also available for some of the other crops through the use of fixed price new crop contracts some plr-104361-10 farmers prefer to enter into fixed price contracts after they can estimate the costs of production to lock in a reasonable margin if a farmer is happy with the futures price of wheat but not the basis the farmer can enter into a forward_contract that leaves the basis open but fixes the futures component of the price if farmers think that the cash price is low at the time of harvest they can harvest and store their crops while waiting for the price to improve farmers with grain in storage on the farm or at taxpayer can then sell grain that is in storage at any time at the cooperative’s cash bid price these choices are available to all farmers marketing their crops on a cooperative basis through taxpayer because of these choices two neighbors that market the same quantity and quality of a particular kind of crop through taxpayer during any year will receive different crop payments depending upon where when and how they sell their crops to taxpayer however they will receive the same patronage_dividends for the fiscal_year ended ------------------ taxpayer made crop payments to members of approximately dollar_figure--------million taxpayer paid patronage_dividends to members with respect to their crop sales seed purchases and warehouse handling and storage of approximately dollar_figure-----million the patronage_dividends were paid percent in cash and percent in qualified written notices of allocation book credits taxpayer has not yet filed its tax_return for the first year after the merger the fiscal_year ended ------------------ however taxpayer is the legal successor to corp a the entity that was the survivor in the merger corp a historically has treated crop payments made in cash to members as purchases for tax purposes and reported them on schedule a line of its form 1120-c corp a has not treated the crop payments made in cash as per-unit retain allocations paid in money and therefore has not reported them on schedule a line 4b of its form 1120-c it has reported the patronage_dividends paid to members as a patronage_dividend paid in money and qualified written notices of allocation on schedule h line 3a of its form 1120-c because of this reporting crop payments paid in cash historically entered into the determination for tax purposes of corp a’s cost_of_goods_sold for tax purposes as is customary in the grain business corp a has valued its crop inventories at year end at market for financial statement and tax purposes corp a has not added back crop payments in its sec_199 computations for prior years corp a did not pass any portion of its sec_199 deduction through to its members in prior years plr-104361-10 recent developments have caused taxpayer to reconsider how it should treat its crop payments for purposes of its sec_199 computation for reasons described below taxpayer is seeking confirmation that all crop payments to members that are paid in cash should be classified as per-unit retain allocations paid in money taxpayer plans to disregard crop payments made to members for purposes of its sec_199 computation taxpayer also is considering passing through to members all or a portion of its sec_199 deduction based on the forgoing taxpayer requests the following rulings crop payments to members constitute per-unit retain allocations paid in money within the meaning of sec_1382 of the code for purposes of computing its sec_199 domestic_production_activities_deduction taxpayer’s qualified_production_activities_income and taxable_income should pursuant to sec_199 of the code be computed without regard to any deduction for crop payments to members nonexempt subchapter_t cooperatives are permitted to exclude or deduct distributions to patrons that qualify as per-unit retain allocations or patronage_dividends provided the distributions other meet the requirements of subchapter_t of the code sec_1388 of the code defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of subchapter_t applies to a patron with respect to products marketed for him the amount of which is fixed without reference to net_earnings of the organization pursuant to an agreement between the organization and the patron per-unit retain allocations may be made in money property or certificates per- unit retain allocations paid in money and in property are excludable or deductible under sec_1382 of the code per-unit retain allocations paid in certificates are deductible under sec_1382 if the certificates are qualified if the certificates are nonqualified the cooperative is permitted a deduction under sec_1382 or a tax_benefit figured under sec_1383 when the certificates are later redeemed sec_1388 of the code provides that the term patronage_dividend means an amount_paid to a patron by a cooperative on the basis of the quantity or value of business done with or for such patron sec_1388 provides that a patronage_dividend is an amount_paid under an obligation that must have existed before the cooperative received the amount so paid sec_1388 provides that patronage_dividend means an amount_paid to a patron that is determined by reference to the net_earnings of the cooperative from business done with or for its patrons that section further provides that a patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out of earnings other than from business done plr-104361-10 with or for patrons sec_1_1382-3 of the income_tax regulations states that income derived from sources other than patronage means incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association patronage_dividends may be paid in money property or written notices of allocation patronage_dividends paid in money and in property are excludable or deductible under sec_1382 of the code patronage_dividends paid in written notices of allocation are deductible under sec_1382 if the written notices of allocation are qualified if the notices are nonqualified the cooperative is permitted a deduction under sec_1382 or a tax_benefit figured under sec_1383 when the notices are later redeemed sec_1388 of the code provides that the term written_notice_of_allocation means any capital stock revolving fund certificate retain certificate certificate of indebtedness letter of advice or other written notice which discloses to the recipient the stated dollar amount allocated to him by the organization and the portion thereof if any which constitutes a patronage_dividend for cooperatives that use pooling revrul_67_333 1967_2_cb_299 provides that pool advances are treated as per-unit retain allocations and the final pool payment made after net_earnings have been determined is treated as a patronage_dividend under sec_199 of the code patrons that receive a qualified_payment from a specified agricultural or horticultural cooperative are allowed a deduction for an amount allocable to their portion of qpai of the organization received as a qualified patronage_dividend or per-unit_retain_allocation which is paid in qualified per-unit retain_certificates in particular sec_199 requires the cooperative to be engaged in the manufacturing production growth or extraction in whole or significant part of any agricultural or horticultural product or in the marketing of agricultural or horticultural products under sec_199 in the case of a cooperative engaged in the marketing of agricultural and horticultural products the cooperative is treated as having manufactured produced grown or extracted mpge in whole or significant part any qualifying_production_property marketed by the cooperative that its patrons have mpge this is known in the industry as the cooperative attribution rule in addition sec_199 requires the cooperative to designate the patron’s portion of the income allocable to the qpai of the organization in a written notice mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the tax_year under sec_1_199-6 of the regulations for purposes of determining a cooperative’s sec_199 deduction the cooperative’s qpai and taxable_income are computed without taking into account any deduction allowable under sec_1382 or c of the code relating to patronage_dividends per-unit retain allocations and nonpatronage distributions plr-104361-10 an agricultural or horticultural cooperative is permitted to pass-through to its patrons all or any portion of its sec_199 deduction for the year provided it does so in the manner and within the time limits set by sec_199 of the code when a cooperative passes-through all or any portion of the sec_199 deduction the cooperative remains entitled to claim the entire sec_199 deduction on its return but is required under sec_199 to reduce the deduction or exclusion it would otherwise claim under sec_1382 for per-unit retain allocations and patronage_dividends sec_199 of the code provides that a cooperative passes through an amount of its sec_199 deduction by identifying such amount in a written notice mailed to such person during the payment period described in sec_1382 sec_1382 provides that the payment period for a year is the period beginning with the first day of such taxable_year and ending with the fifteenth day of the ninth month following the close of such year sec_1_199-6 of the regulations provide that in order for a patron to qualify for the sec_199 deduction sec_1_199-6 requires that the cooperative identify in a written notice the patron's portion of the sec_199 deduction that is attributable to the portion of the cooperative's qpai for which the cooperative is allowed a sec_199 deduction this written notice must be mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the taxable_year the cooperative may use the same written notice if any that it uses to notify patrons of their respective allocations of patronage_dividends or may use a separate timely written notice s to comply with this section the cooperative must report the amount of the patron's sec_199 deduction on form 1099-patr taxable_distributions received from cooperatives issued to the patron while a cooperative is permitted to disregard per-unit retain allocations and patronage_dividends in its sec_199 deduction sec_1_199-6 of the regulations provide that a qualified_payment received by a patron of a cooperative is not taken into account by the patron for purposes of sec_199 sec_1_199-6 of the regulations defines the term qualified_payment to mean any amount of a patronage_dividend or per-unit_retain_allocation as described in sec_1385 or of the code received by the patron from a cooperative that is attributable to the portion of the cooperative’s qpai for which the cooperative is allowed a sec_199 deduction for this purpose patronage_dividends and per-unit retain allocations include any advances on patronage and per-unit retains paid in money during the taxable_year taxpayer is a specified agricultural or horticultural cooperative within the meaning of sec_199 of the code and sec_1_199-6 of the regulations it is an organization to which part i of subchapter_t applies ie it is a nonexempt plr-104361-10 cooperative to which subchapter_t applies it is engaged in the marketing of agricultural or horticultural products ie grain as a specified agricultural or horticultural cooperative taxpayer is entitled to the benefit of sec_199 of the code and sec_1_199-6 of the regulations which permit such cooperatives to disregard deductions under sec_1382 and c for purposes of computing qpai and taxable_income for purposes of sec_199 sec_1382 provides deductions for per-unit retain allocations paid in money property and qualified per-unit retain_certificates as well as for patronage_dividends paid in money property and qualified written notices of allocation it also provides for deductions when nonqualified per-unit retain_certificates and nonqualified written notices of allocation are redeemed as a specified agricultural or horticultural cooperative taxpayer is entitled to the benefit of sec_199 and sec_1_199-6 which permit such cooperatives to disregard deductions under sec_1382 and c for purposes of computing qpai and taxable_income for purposes of sec_199 sec_1382 provides deductions for per-unit retain allocations paid in money property and qualified per-unit retain_certificates as well as for patronage_dividends paid in money property and qualified written notices of allocation it also provides for deductions when nonqualified per-unit retain_certificates and nonqualified written notices of allocation are redeemed taxpayer does not operate on a pooling basis taxpayer purchases grain and b from members and markets those crops the amount that each member receives when he or she sells grain or b to taxpayer for marketing depends upon where how and when the patron chooses to sell that grain or b to taxpayer patrons have a number of options for determining how and when sales are made as a result two neighbors delivering the same amount of grain or b to taxpayer during any year will be paid different amounts for that grain or b depending upon where when and how they sell the grain and b to taxpayer however all patrons share in taxpayer’s net_earnings from marketing operations in proportion to the quantity of crops they market through taxpayer those net_earnings are distributed after the end of each year in the form of patronage_dividends paid in cash and qualified written notices of allocation book credits the question presented by the ruling_request is whether the crop payments made by taxpayer to patrons for grain or b qualify as per-unit retain allocations paid in money within the meaning of sec_1388 of the code under sec_199 of the code and sec_1_199-6 of the regulations the answer to this question determines who gets to include the grain payments in the sec_199 computation if the grain payments to patrons are per-unit retain allocations paid in money then they should be added-back in taxpayer’s sec_199 computation and not included in the patrons’ sec_199 computations if the grain payments to plr-104361-10 patrons are not per-unit retain allocations paid in money then they should not be added-back in taxpayer’s sec_199 computation but should be included in the patrons’ sec_199 computations these results are the same whether taxpayer decides to keep or to pass-through all or a portion of its sec_199 deduction marketing cooperatives like taxpayer have never thought of their crop payments as per-unit retain allocations paid in money however taxpayer’s crop payments appear to meet the definition of per-unit retain allocations paid in money which are excludible or deductible under sec_1382 of the code the crop payments are made in cash so the paid in money requirement is met taxpayer’s crop payments also meet all the requirements of the definition of per- unit retain allocation contained in sec_1388 of the code which defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of this subchapter applies to a patron with respect to products marketed for him the amount of which is fixed without reference to the net_earnings of the organization pursuant to an agreement between the organization and the patron first taxpayer’s crop payments to a member are paid pursuant to an agreement namely the particular agreement applicable to the method the member uses to determine how and when his or her grain is sold to taxpayer second taxpayer’s crop payments to a member are made with respect to products marketed for him namely the grain and b delivered by the member for marketing by taxpayer as described above taxpayer markets the grain and b it acquires from members and members share in taxpayer’s net_earnings from its marketing activities in the form of patronage_dividends third the amount of the crop payments to each member is fixed without reference to the net_earnings of taxpayer since at the time the payments are made taxpayer’s actual net_earnings for the year are neither known nor determinable while per-unit retains are often made on the basis of a specified amount per unit of product marketed what is important is that they not be made with respect to net_earnings revrul_68_236 1968_2_cb_236 provides that to constitute a per-unit_retain_allocation the allocation need not be made strictly on the basis of a specified amount per-unit of product marketed provided it is made with respect to products marketed for the patron and not with respect to the net_earnings of the organization whether an allocation meets the foregoing description will be a question of fact the fact that all members and other patrons eligible to share in patronage_dividends do not receive the same payments for their grain ie that taxpayer does not pool does not mean that grain payments should not be treated as per-unit retain allocations paid in money in farm service cooperative v commissioner f 2d plr-104361-10 8th cir the eighth circuit_court of appeals characterized payments to farm service’s poultry growers as per-unit retain allocations paid in money even though they were determined under a formula that resulted in some poultry growers receiving more than others depending upon the efficiency of their operations and the market price of chickens when they delivered their chickens to farm service the tax_court in 70_tc_145 described the formula as follows the grower was paid_by petitioner for growing chickens based on the delivery weight to the processing plant less the weight of chickens condemned by the u s department of agriculture the formula under which the grower was paid also took into account variable market rates for full grown chickens and an efficiency factor that related the number of pounds of feed to the pounds of chickens produced the efficiency factor was figured into the grower's compensation because farm service supplied all chicken feed under the contract provisions established with each of the growers there was also a guaranteed minimum amount the grower would receive from the cooperative irrespective of wholesale market variations for example the contract in effect on date provided that ‘in no event will the grower member receive less than dollar_figure cents per pound less u s d a condemnation ’ on its books petitioner treated payments to its growers as a cost of production historically taxpayer has treated its crop payments as purchases not as per- unit retain allocations paid in money however how the payments have been reported should not obscure what they really are whether or not taxpayer is pooling is a moot issue for purpose of this ruling because its grain and b payments meet the definition of per-unit retain allocations paid in money in any event nothing in subchapter_t of the code limits the exclusion or deduction for per-unit retain allocations to cooperatives with pools sec_1_199-6 of the regulations provides that sec_1_199-6 is the exclusive method for the cooperative and its patrons to compute the amount of the sec_199 deduction the effect of these sections is that a cooperative such as taxpayer will compute the entire sec_199 deduction at the cooperative level and that none of the distributions whether patronage_dividends or per-unit retain allocations received from the cooperative will be eligible for sec_199 in the patron’s hands that is the patron may not count the qualified_payment received from the cooperative in the patron’s own sec_199 computation whether or not the cooperative keeps or passes through the sec_199 deduction accordingly the only way that a patron can claim a sec_199 deduction for a qualified_payment received from a cooperative is for the cooperative to plr-104361-10 pass-through the sec_199 amount in accordance with the provisions of sec_199 of the code and the regulations thereunder we note that to prevent a cooperative from deducting the per-unit retain allocations made in money or qualified certificates for the second time when the associated grain and b is sold the cost_of_goods_sold mechanism associated with inventory must be adjusted to reflect the deductions allowable under subchapter_t of the code specifically cooperatives need to include the per-unit retain allocations in inventory cost for purposes of making inventory and sec_263a of the code computations and then adjust the ending inventory and cost_of_goods_sold to prevent double deduction of the per-unit retain allocations the adjustments can be made to either the inventory or the line item deduction for the per-unit retain allocations in other words if the per-unit retain allocations are deducted on a deduction line in the cooperative's tax_return they should be removed entirely from the ending inventory and cost_of_goods_sold computed for the tax_year alternatively if the per-unit retain allocations are not deducted on a deduction line in the tax_return the per-unit retain allocations reflected in the ending inventory should be removed and included in the cost_of_goods_sold amount for that tax_year this procedure will allow the cooperative to deduct the per-unit retain allocations once while also preserving the integrity of its sec_263a calculation for reasons described above taxpayer’s crop payments to members meet the definition of per-unit retain allocations paid in money the per-unit retains must be treated as such for all purposes of the code and are reported in box of form patr taxable_distributions received from cooperatives if properly treated as per- unit retain allocations paid in money then taxpayer will be entitled to disregard such payments in determining the amount of its sec_199 deduction we note that payments to nonmembers who are not eligible to share in patronage_dividends ie those with whom the taxpayer does not operate on a cooperative basis with do not constitute per-unit retains paid in money within the meaning of sec_1382 of the code and accordingly are treated exclusively as purchases in the cost_of_goods_sold mechanism accordingly we rule as requested that crop payments to members constitute per-unit retain allocations paid in money within the meaning of sec_1382 of the code for purposes of computing its sec_199 domestic_production_activities_deduction taxpayer’s qualified_production_activities_income and taxable_income should pursuant to sec_199 of the code be computed without regard to any deduction for crop payments to members plr-104361-10 the conclusions set forth in this ruling address only purchases that are per-unit retain allocations paid in money as they relate to crops marketed by the cooperative during the taxable_year and does not apply to purchases of grain or b that remain in inventory at year end no opinion is expressed or implied regarding the application of any other provision in the code or regulations this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours paul f handleman paul f handleman chief branch office of the associate chief_counsel passthroughs special industries
